Citation Nr: 0316789	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of residuals of a lumbar spine injury, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1980 to January 
21, 1990 and from January 29, 1990 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2001, the RO continued the veteran's 20 percent 
disability evaluation for residuals of a lumbar spine injury.  
A notice of disagreement was received in December 2001 and a 
substantive appeal was filed and received in July 2002.  

In the November 2001 rating decision, the RO also denied an 
increased evaluation for service-connected fibromyalgia.  A 
statement of the case (SOC) on this issue was sent to the 
veteran in May 2002.  However, in the VA Form 9 received in 
July 2002, the veteran indicated that she did not want all 
issues in the SOC of May 2002 appealed, only the issue 
concerning "back pain."  She contended that her current 
upper back pain was not the result of fibromyalgia, but 
instead was another disability caused by her service-
connected lumbar spine disorder.  This finding is supported 
by her and her representative's statements and arguments in 
the subsequent VA Form 646 dated in January 2003 and at her 
hearing before the Board in January 2003, where the only 
issued discussed was her low back disability.  Based on this 
analysis, the Board construes the veteran's statements in the 
VA Form 9 of July 2002 as a desire to withdraw the issue of 
an increased evaluation for fibromyalgia from appellant 
consideration.  See 38 U.S.C.A. § 20.204 (2002); see also 68 
Fed.Reg. 13235-36 (March 19, 2003).

The veteran's contentions in the VA Form 9 do raise the issue 
of secondary service connection for an upper back disability.  
See 38 C.F.R. § 3.310(a) (2002).  A letter issued by VA to 
the veteran in September 2002 addressed this issue and no 
response has been received.  The Board finds that this issue 
is not properly before it at the present time and that it is 
not inextricably intertwined with the issue on appeal.  See 
Godfrey v. Brown, 7 Vet. App. 398, 409-10 (1995).

In January 2003 a hearing was held before an Acting Veterans 
Law Judge (VL) from the Board sitting at the RO.  This ALJ 
will make the final determination in this case.  See 
38 U.S.C.A. § 7102(a) (West 2002).


REMAND

At the January 2003 Board hearing, the veteran testified that 
her lumbar injury had increased in severity and that she had 
been receiving additional medical treatment for her 
disability from a private physician at the Widbey Community 
Clinic and at the Seattle VA Medical Center.  She also stated 
that she receives emergency medical treatment at the Naval 
Air Station Hospital. The veteran has apparently had 
additional medical treatment and VA has a duty to obtain all 
VA medical records identified by the veteran.  See Veterans 
Claims Assistance Act of 2000, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The veteran also asserts that the 
VA medical examination that she was afforded in October 2001 
was inadequate and did not include radiological findings of 
the lumbar spine, necessary for a thorough evaluation of her 
disability.

In addition, a review of the VA compensation examination 
dated in October 2001 does not discuss the level of 
disability associated with flare-ups of the veteran's low 
back symptomatology.  At her Board hearing, the veteran 
testified that there was a significant increase in the 
functional loss of her low back, to the point she could not 
bend forward, during flare-ups.  The examiner of October 2001 
noted a much better functional ability (forward flexion to 80 
degrees) in the lumbar spine and failed to discuss if during 
flare-ups the service-connected disorder could result in the 
severe symptoms discussed by the veteran at her hearing.  
Thus, a new examination is needed to elicit a medical opinion 
on the degree the service-connected low back disability 
contributes to the veteran's functional loss during flare-
ups.  See 38 C.F.R. § 4.40, 4.45 (2002); see also DeLuca v. 
Brown, 8 Vet. App. 2002 (1995). 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all healthcare providers who 
have treated her for her service-
connected residuals of a lumbar spine 
injury since September 2001. The veteran 
has reported receiving recent lumbar 
spine treatment at the Widbey Community 
Clinic in Oak Harbor, Washington, the 
Seattle VA Medical Center, and the Naval 
Air Station Hospital in Oak Harbor, 
Washington.  After securing the necessary 
release, these records should be 
associated with the claims folder.

2.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  an 
orthopedic examination to determine the 
extend and severity of the residuals of 
her lumbar spine injury.  Send the claims 
folder to the examiner for review.  
Please provide the examiner with the 
following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted, 
to include X-rays if appropriate, and the 
examiner should review the results of any 
testing prior to completion of the 
reports.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

The examiner should report all 
abnormalities associated with the 
veteran's low back that have resulted 
from her lumbar spine injury.  In this 
regard, the examiner should answer the 
following questions:

a.  What is the range of motion in 
the lumbar spine measured in 
degrees?  

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of her lumbar 
spine?  The examiner should report 
the extent of any additional range 
of motion loss due to pain.

c.  To what extent does the veteran 
experience increased functional 
limitation in her lumbar spine 
(resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time?  If there is functional loss 
the examiner should report the 
degree of additional loss of motion 
due to such factors.  If the 
examiner cannot offer the requested 
opinion without engaging in 
speculation that fact should be 
noted and an explanation why 
provided.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In this regard, 
the RO should specifically consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 2002 
(1995).  If the decision with respect to 
the claim remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




